— In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Orange County (Buell, J.), dated September 27, 1982, which dismissed the writ. Judgment affirmed, without costs or disbursements. It is well settled that habeas corpus is not to serve as a substitute for an appeal (see, e.g., People ex rel. Frazier v Coombe, 87 AD2d 904). The issues raised by petitioner in his application for habeas corpus relief can be developed in his appeal from the judgment of conviction. Accordingly, we hold that it was not improper for the Supreme Court, Orange County, to dismiss the writ without a hearing. Damiani, J. P., Weinstein, Niehoff and Boyers, JJ., concur.